                  Case 3:19-mj-71290-MAG Document 1 Filed 08/14/19 Page 1 of 5


A091 (ReVl|ll 3 ^ir^^^^omplaint

   cLER®K"§1^1sT™CTSLirTUnited States District Court
  NORTH DISTRICT OF CALIF'or,;;;A                               for the
                                                 Northern District of California
                                                                                                                        %
                  United States of America
                               V.


 JOSETH FORTINO SALGADO-MARTINEZ, a.k.a.,
                                                                          Case No.               3       19 71290
                  Joseth Fortino Salgado



                          Defendant(s)


                                              CRIMINAL COMPLAINT

        I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of                 May 30, 2019                   in the county of               Alameda        in the

     Northern         District of         California           , the defendant(s) violated:

           Code Section                                                      Offense Description
8 U.S.C. 1326(a) and (b){2)                  illegal reentry




        This criminal complaint is based on these facts:

See attached affidavit of Department of Homeland Security, Immigrations and Customs Enforcement Deportation
Officer Christopher Morales




        sf Continued on the attached sheet.


                                                                                              Complainant's signature
   Approved as to form //y,                                                  Christopher Morales, DHS/ICE Deportation Officer
                            AUSA          /tUfivw"
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:                 i       ^dl / ^
                                                                                                 Judge's signature

City and state:                 San Francisco. California                                Hon. Elizabeth D. Laporte
                                                                                              Printed name and title
Case 3:19-mj-71290-MAG Document 1 Filed 08/14/19 Page 2 of 5
Case 3:19-mj-71290-MAG Document 1 Filed 08/14/19 Page 3 of 5
Case 3:19-mj-71290-MAG Document 1 Filed 08/14/19 Page 4 of 5
Case 3:19-mj-71290-MAG Document 1 Filed 08/14/19 Page 5 of 5
